PER CURIAM.
Brian Wallaee appeals from the summary denial of his motion for postconviction relief filed pursuant to- Florida Rule of Criminal Procedure 3.850. We find no merit to Wallace’s first four points and therefore affirm as to those issues. However, we cannot determine from the record whether there is any merit to Wallace’s allegation that his trial counsel was ineffective for failing to investigate potential alibi witnesses. Since Wallace’s allegations are sufficient to require an evidentiary hearing on this issue, we reverse and remand for further proceedings.
Affirmed in part, reversed in part, and remanded.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.